DETAILED ACTION
Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a semiconductor light emitting device having all limitations of the claims, specifically including but not limited to “a compound semiconductor represented by a compositional formula AlxGa1-xAs (0 < X < 1), the first semiconductor layer having an n-type conductivity and including a first impurity of the n-type, the first semiconductor layer further including carbon with a lower concentration than a concentration of the first impurity, and oxygen with a lower concentration than the concentration of the first impurity; a second semiconductor layer including a compound semiconductor represented by a compositional formula AlyGa1-yAs (0 < Y < 1), the second semiconductor layer having a p-type conductivity and including a second impurity of the p-type, the second semiconductor layer further including carbon with a concentration substantially equal to the carbon concentration in the first semiconductor layer” of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koslow et al. (US Patent Application Publication No. 2021/0091267) teaches III-V semiconductor light emitting devices having dopant levels for carbon, but does not specifically teach the first and second semiconductor layers having substantially equal carbon concentrations or oxygen levels commensurate with the scope of the claim.
Rudolph (US Patent Application Publication No. 2018/0261717) teaches III-V semiconductor light emitting devices having dopant levels for carbon, but does not specifically teach the first and second semiconductor layers having substantially equal carbon concentrations or oxygen levels commensurate with the scope of the claim.
Fuhrmann et al. (US Patent Application Publication No. 2018/0198021) teaches III-V semiconductor light emitting devices having dopant levels for carbon, but does not specifically teach the first and second semiconductor layers having substantially equal carbon concentrations or oxygen levels commensurate with the scope of the claim.
Fuhrmann et al. (US Patent Application Publication No. 2015/0214427) teaches III-V semiconductor light emitting devices having dopant levels for carbon, but does not specifically teach the first and second semiconductor layers having substantially equal carbon concentrations or oxygen levels commensurate with the scope of the claim.
Asai et al. (US Patent Application Publication No. 2009/0078966) teaches III-V semiconductor light emitting devices having dopant levels for carbon, but does not specifically teach the first and second semiconductor layers having substantially equal carbon concentrations or oxygen levels commensurate with the scope of the claim.
Niigaki et al. (US Patent Application Publication No. 2008/0121909) teaches III-V semiconductor light emitting devices having dopant levels for carbon, but does not specifically teach the first and second semiconductor layers having substantially equal carbon concentrations or oxygen levels commensurate with the scope of the claim.
Arai et al. (US Patent Application Publication No. 2007/0075327) teaches III-V semiconductor light emitting devices having dopant levels for carbon, but does not specifically teach the first and second semiconductor layers having substantially equal carbon concentrations or oxygen levels commensurate with the scope of the claim.
Suzuki (US Patent Application Publication No. 2007/0045651) teaches III-V semiconductor light emitting devices having dopant levels for carbon, but does not specifically teach the first and second semiconductor layers having substantially equal carbon concentrations or oxygen levels commensurate with the scope of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891